UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7465


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANGEL CASTREJON, a/k/a Carlos Ruiz Diaz, a/k/a Miguel Robles Castro,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-cr-00111-D-2)


Submitted: February 24, 2022                                      Decided: March 1, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angel Castrejon, Appellant Pro Se. David A. Bragdon, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angel Castrejon appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A) motion for compassionate release. We review a district court’s denial of

a compassionate release motion for abuse of discretion. United States v. Kibble, 992 F.3d

326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and

conclude that the court did not abuse its discretion and sufficiently explained the reasons

for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing

amount of explanation required for denial of compassionate release motion). Accordingly,

we affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2